DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 10, 12-15, 17, 19  and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Way (US 2019/0158654 A1).



Regarding Claim 1, 8, 15
Way discloses a device (Fig.1(104)) comprising:
one or more processors (Fig.3(160)) configured to:

identify one or more models (See [0096-0097]; device application identify UE location base on model associated with record sensor input beacon data from UE) that are based on sensor data received from a plurality of User Equipment ("UEs") (See [0096-0097]; user location record sensor data), 
wherein the one or more models  (See [0096-0097]; device application identify UE location base on model sensor input beacon data from UE) associate one or more trigger conditions to one or more sets of the sensor data received from the plurality of UEs (See [0096]; beacon associated with operational status of UE);

receive particular sensor data associated with a particular UE (See [0096-0097]; That captured beacon information in system 102 is conveyed to the one or more mobile device of the particular system user record);

compare the received particular sensor data to the one or more sets of sensor
data associated with the one or more models (See [0096]; UE is triggered to operate according to data indicating in beacon is comparison data);

identify, based on the comparing, that a particular trigger condition, of the one
or more trigger conditions associated with the one or more models, has been met (See [0096]; UR change operation status depending on beacon location sensor input); 
and

disable one or more wireless communication features (See {0098]; [0107]; [0197]; disable communication features) associated with the particular UE based on determining that the particular trigger condition has been met (See [0098]; [0107]; [0197]; some communication features may be disable according to receive beacons)..




Regarding Claim 3, 10, 17
Way teaches all the features with respect to Claim 1, 8, 15 and Way further teaches 
                    wherein the received particular sensor data includes location
data indicating a location of the particular UE (See [0096]; beacon data).




Regarding Claim 6, 13, 19
Way teaches all the features with respect to Claim 1, 8, 15 and Way further teaches 
wherein the one or more wireless communication features are associated with communications between the particular UE and a wireless network (See [0102]; mobile device can communicate with a network), 

wherein the sensor data associated with the particular UE is associated with local device resources of the particular UE (See [0098]; depending on location mobile device communication feature is disable).

Regarding Claim 7, 14, 20
Way teaches all the features with respect to Claim 1, 8, 15 and Way further teaches 
wherein the association between the one or more trigger conditions and the one or more sets of sensor data (See [0096]; [0098]; trigger to change operations status of UE) are based on feedback received via one or more UEs, of the plurality of UEs (See [0086-0088]; Condition can ne trigger depending on User instructions) , 
                 after wireless communication features of the one or more UEs were
disabled based on the one or more trigger conditions (See [0086-0088]; [0098-0099]; disable base on condition of UE presented) .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 5, 9, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Way (US 2019/158654 A1) in view of Kiemele (US 2019/0220697 A1).

Regarding Claim 2, 9, 16
Way teaches all the features with respect to Claim 1, 8, 15 


But Way fails to explicitly recite 
                  wherein the one or more processors are further configured to:
generate or modify the one or more models using one or more machine learning
techniques.

However in analogous art,

Kiemele teaches about generating models using machine learning techniques (See [Abstract]). 

Way and Kiemele are analogous art because they all pertain to wireless
telecommunication technology. Way teaches about a system where one UE can receive sensor data and match sensor data with UE sensor profile to execute a command associated with UE sensor profile Kiemele teaches about generating models using machine learning techniques. Way could use Kiemele features in order to create this type of models that the device would use to monitor the UE sensor . Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Way and Kiemele as to obtain an efficient wireless monitoring system.





Regarding Claim 4, 11, 18
Way teaches all the features with respect to Claim 1, 8, 15

 	But Way fails to explicitly recite
            	wherein the received particular sensor data includes audio data collected by the particular UE.
            
However in an analogous art,
Kiemele teaches about received particular sensor data includes audio data collected by a machine learning device.

           
Way and Kiemele are analogous art because they all pertain to wireless
telecommunication technology. Way teaches about a system where one UE can receive sensor data and match sensor data with UE sensor profile to execute a command associated with UE sensor profile Kiemele teaches about received particular sensor data includes audio data collected by a machine learning device. Way could use Kiemele features in order to create this type of audio models that the device would use to monitor the UE pattern associated with triggered function. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Way and Kiemele as to obtain an efficient wireless monitoring system.




Regarding Claim 5, 12
Way and Kiemele teach all the features with respect to Claim 4, 11 and Kiemele further teaches 
                 wherein the one or more sets of sensor data include one or more
sonic profiles (See [0021]; Similarly, all frequency ranges of sound, including audible and inaudible sounds, fall within the audio modality), 
                 wherein the one or more processors are further configured to:
determine, based on the comparing, that the audio data matches a particular sonic
profile of the one or more sonic profiles (See [0024-0025]; models is used to recognized events associated with a type audio sensors data) .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646